                             Case 6:19-mj-06177-KGG Document 3 Filed 10/21/19 Page 1 of 3



AO 93 (Rev. I l/13)   Search and Seizure Warrant




                                              Uurpn Srarps Drsrrucr                                    CoURT
                                                                               for the
                                                                        District of Kansas

                      In the Matter of the Search     of                          )
               (Briefly describe the properQ to be searched
                or identifu lhe person b),name and address)
                                                                                  )
                                                                                         Case No.     tq-crt-t            ("1 T'ot-Kcrcr
                                                                                  )
          U.S. Postal First Class Mail Parcels addressed to                       )
         Viva Naturals, 1812 N. Kansas, Wichita, KS 67214                         )
                   mailed on September 26, 2019                                   )

                                                   SEARCH AND SEIZURE WARRANT
To:         Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                              District of                Kansas
(identifu tlte person or describe the property to be searched and gfue ils location)'.

      See Attachment.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or properry
described above, and that such search will reveal 1dentifi the person or describe the properry rc be sei:ed1:
      Controlled substances, any drug paraphemalia related to the possession, manufacture, or distribution of a controlled
      substance including narcotic packaging and US Currency.




            YOU ARE COMMANDED to execute this warrant on or before                             OrZq.>o/q (not to exceed l1 da_vs)
      ffi    tn. daytime 6:00 a.m. to 10:00 p.m. n at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
            The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an in'ventory
as required    by law and promptly retum this warrant and inventory to                               Kenneth G. Gale
                                                                                           ( Un i te d Sta t e s ll,la gist ra te Judge
                                                                                                                                        )
     D Pursuant to l8 U.S.C. $ 3103a(b), I find that immediate notification may have an adverse result listed in l8 U.S.C.
$ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     o for         days \tot to exceed 30) o until, the facts justifing. the later specific    of

               -
Date and time      issued: 0*              t.9,
                                                      /@                                                                 sigrldture

City and state:               Wichita, Kansas                                                       Kenneth G. Gale, U.S. Magishate Judge
                                                                                                              Printed nanrc and title
                                  Case 6:19-mj-06177-KGG Document 3 Filed 10/21/19 Page 2 of 3



AO 93 (Rev. I I /l   3   ) Search and Seizure   Warranl (Page 2)


                                                                              Return
Case No.                                           Date and time warrant executed:     Copy of warrant and inventory Ieft rvith:
  2836344-PMN                                       10/16/19- 1600                          VIVA NATURALS / USPIS
Inventory made in the presence                    of
                                                     HIGHFILL, MILLER, MARTIN
Inventory of the property taken a::d name of any person(s) seized:




          9500112021399269260938-                                  5 VIALS STEROIDS
          9500112021389269260945-                                  4 VIALS STEROIDS
          9500112021389269261065-                                  1 VIAL STEROIDS/ 50 STEROID PILLS
          9500112021389269260952-                                  2 VIALS STEROIDS/ 50 STEROID PILLS
          9500112021389269260976-                                  4 VIALS STEROIDS
          9500112021389269260983-                                   3 VIALS STEROIDS
          9500112021389269260990-                                   1 VIAL STEROIDS/ 50 STEROID PILLS
          9500112021389269261003-                                   1 VIAL STEROIDS/ 50 STEROID PILLS
          9500112021389269261010-                                   2 VIALS STEROIDS/ 50 STEROID PILLS
          9500112021389269261027-                                   2 VIALS STEROIDS/ 50 STEROID PILLS
          9500112021389269261041-                                   2 VIALS STEROIDS/ 50 STEROID PILLS
          9500112021389269261058-                                   3 VIALS STEROIDS
          9500112021389269261072-                                   1 VIAL STEROIDS/ 100 STEROID PILLS
          9500112021389269261089-                                    4 VIALS STEROIDS
          9500112021389269261096-                                    6 VIALS STEROIDS




           I declare under penalry of perjury that this inventory is correct and was retumed along with the original warrant to the
designated judge.




Date:       10/16/19
                                                                                              Erecuting   ffi cer's signature
                                                                                PAUL SHADE/ POSTAL INSPECTOR
                                                                                                 Printed name and title
         Case 6:19-mj-06177-KGG Document 3 Filed 10/21/19 Page 3 of 3




                                       ATTACHMENT

                               PROPERTY TO BE SEARCHED

Fifteen United States Postal Service ("USPS") First Class Parcels, bearing tracking numbers:

"95001 12021399269260938," "95001 12A2n8926926A945," "950012A21389269261065,"

"95001 12021399269260952," "95001 12021389269260976," "95001 12021389269260983,"

"95001 1202139926926099a." "95001 12021389269261003," "95001 12021389269261010,"

"95001 12021389269261027," "95001 12A2138926926tA41," "95001 1202138926926i058,"

"95001 12021399269261072;'"95001 12A21389769261089," "95001 12021389269261096;',

A1l have the same return address of "Viva Naturals,   1   8 12   N. Kansas, Wichita" KS 672 1 4," and

all have the same bubble mailer packaging. All were mailed on September 26,2019 from the

fuver City Post Office, Wichita, KS 67216.
